Citation Nr: 9933628
Decision Date: 12/01/99	Archive Date: 02/08/00

DOCKET NO. 97-30 634               DATE DEC 01, 1999

RECONSIDERATION

On appeal from the Department of Veterans Affairs Regional Office
in Boise, Idaho

THE ISSUE

Entitlement to an initial rating in excess of 10 percent for
thrombophlebitis of the left leg with history of pulmonary embolism
and transient ischemic attacks.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel

INTRODUCTION

The veteran had active service from June 28, 1963, to June 19,
1967, and from January 5, 1981, to September 30, 1996.

Service connection is also in effect for hypertension, evaluated as
10 percent disabling; and bilateral defective hearing, evaluated as
noncompensably disabling.

This matter was initially brought before the Board of Veterans'
Appeals (the Board) on appeal from an April 1997 rating decision by
the Department of Veterans Affairs (VA) Regional Office (RO) in
Boise, Idaho.

In that decision, the RO granted the veteran's claim of entitlement
to service connection for thrombophlebitis of the left leg with
history of pulmonary embolism and evaluated the disability as
noncompensably disabling, effective October 1, 1996, the day
following separation from service. The RO also denied entitlement
to service connection for sinusitis.

The veteran provided testimony at a hearing before a Hearing
Officer at the RO in August 1997, a transcript of which is of
record. [Tr.]

In October 1997, the RO granted entitlement to an increased rating
of 10 percent for thrombophlebitis of the left leg with history of
pulmonary embolism and transient ischemic attacks, effective the
same date, October 1, 1996.

In August 1998, the Board denied entitlement to service connection
for sinusitis and remanded the issue of entitlement to an increased
evaluation for thrombophlebitis of the left leg.

2 -

The case was returned to the Board for further appellate review. In
April 1999, the Board promulgated a decision on that issue.

On June 24, 1999, by the authority granted under 38 U.S.C.A.
7103(c) (West 1991), the Vice Chairman of the Board ordered
reconsideration of the Board's 1999 decision by an expanded
reconsideration panel as provided by 38 U.S.C.A. 7102(b) (West
1991).

In the Vice Chairman's Order for Reconsideration, it was noted that
the reconsideration was being undertaken to correct an obvious
error in the appellate decision of April 6, 1999. Specifically, in
that decision, the Board had, in pertinent part, granted a total
rating from March to September 1996. However, the veteran was not
yet released from active duty during that period and VA
compensation benefits are not payable during any period of active
service.

The veteran was notified of the Reconsideration Order in a letter
dated June 24, 1999, and therein informed that he had a right to
present further arguments pursuant to 38 C.F.R. 20.1001(c)(2).

On June 25, 1999, the veteran's representative indicated that he
had no further argument to submit. The case was held in abeyance
for 60 days during which time the veteran submitted nothing
further.

The Board is required by law to proceed in a case under
reconsideration as though the initial decision had never been
entered and, instead, to conduct a de novo review, based on the
entire record in the proceeding and upon consideration of all
evidence and material of record and applicable provisions of law
and. regulations. 38 U.S.C.A. 7103(b)(3), 7104(a) (West 1991 &
Supp. 1999); VA O.G.C. Pres. 89-90, 56 Fed.Reg. 1225 (1991); Boyer
v. Derwinski, 1 Vet. App. 532 (1991).

The case is now before an expanded reconsideration panel of the
Board. The decision of this panel will replace the Board's April
1999 decision and will constitute the Board's final decision. 

- 3 -

FINDINGS OF FACT

1. The veteran's thrombophlebitis of the left leg with history of
pulmonary embolism and transient ischemic attacks (TIAs) is
manifested by occasional swelling and mild pain in the left leg;
anticoagulant medication is ongoing.

2. The service-connected thrombophlebitis of the left leg with
history of pulmonary embolism and TIAs does not present an
exceptional or unusual disability picture with related factors such
as marked interference with employment or frequent periods of
hospitalization.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for
thrombophlebitis of the left leg with history of pulmonary embolism
and TIAS, have not been met. 38 U.S.C.A. 1155, 5107(a) (West 1991);
38 C.F.R. 3.321(b), 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7121
(effective prior to January 12, 1998); 38 C.F.R. 4.1, 4.2, 4.7,
4.104, Diagnostic Code 7121 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show care and evaluation for
thrombotic episodes in 1983 and 1986. The veteran also developed
left deep vein thrombosis and later reported having had a blood
clot in his lungs in 1983.

A treatment record dated in December 1991 included a diagnosis of
possible post thrombophlebitic syndrome with no evidence of deep
vein thrombophlebitis.

- 4 -

Another clinical report dated in December 1991 recorded a history
of the veteran's having had two episodes of deep vein thrombosis
with pulmonary embolism in 1983 and 1986. On physical examination,
it was held that findings were consistent with history of remote
deep vein thrombosis involving the left lower extremity. There were
no indications of acute deep vein thrombosis. There was no evidence
of significant outflow venous obstruction in either lower
extremity. The veteran had mild valvular insufficiency involving
the deep venous system of the left leg.

In January 1996, the veteran reported a history of a pulmonary
embolism which was described as asymptomatic.

Private treatment records show that the veteran was hospitalized at
a private facility in March 1996. The discharge diagnoses included
TIAs, chronic left leg thrombophlebitis and history of pulmonary
embolism.

In August 1996, service records recorded that the veteran had been
treated for a TIA with Coumadin.

A VA examination was undertaken in February 1997. On physical
Examination, there was no calf tenderness or edema. The veteran's
lower extremities had a full range of motion without spasm or
weakness. The pertinent diagnosis were thrombophlebitis with no
present disability and status post TIA without recurrence or
disability.

Various outpatient treatment records are of record, reflecting that
than veteran has been prescribed Coumadin, for which the usual
ongoing tracking is provided. There are no notations of clinical
signs or symptomatic complaints.

The veteran was asked to provide additional information with regard
other health care providers, to which there has been no response.

5 -

On a specialized VA circulatory examination in August 1997, the
examiner noted that in March 1996, the veteran had had a
specialized testing which revealed evidence of a patent foramen
ovale with right to left flow. It was noted that this finding was
significant in that any clots in the venous system of the body
traveling to the right side of the heart could be shunted to the
left side of the heart which could possibly result in transient
ischemic symptoms.

The examiner opined that it was likely that the transient symptoms
the veteran experienced in 1996 were due to a combination of venous
thrombosis and a congenital patent foramen ovale. It was
recommended that the veteran be continued on long term
anticoagulant therapy.

The examination report noted that the veteran stated that his
Coumadin regimen had never made him anemic. He denied hemoptysis,
hematuria, hematemesis or blood in his stools since his pulmonary
emboli. However, he said he seemed to bruise easily; that cuts
tended to bleed more than usual; that injuries seemed to heal
slowly; and that he fatigued more easily than usual when he was out
in the sun.

The VA examiner opined that residual symptoms involving the
veteran's legs were minimal. He reported that the veteran's left
calf would swell if he stood or sat for prolonged periods of time,
and he had periodic tenderness in the left calf, perhaps once per
week. There were no signs of residual pulmonary symptoms as a
result of' the pulmonary emboli or residual neurologic symptoms as
a result of the TIA(s).

On examination, there were no trophic changes, ulcers or
hyperpigmentation on the lower extremities. Several scattered
superficial varicosities were present on the left leg, which also
seemed to be slightly more plethoric than the right leg.

A chest X-ray taken in March 1997 was interpreted as showing a scar
on the left hemidiaphragm. This was felt to reflect a pulmonary
infarction as a result of a prior pulmonary embolism.

6 -

The examiner opined that the veteran had a history of deep venous
thrombosis and pulmonary embolism, with a TIA in March 1996 due to
paradoxical embolism through patent foramen ovale. The examiner
further opined that the clot causing the embolus was almost
certainly related to the lower extremity thrombus. The veteran was
currently asymptomatic with respect to the pulmonary embolism and
TIA. His main complaints were directed to alleged side effects of
his anticoagulant therapy.

At the August 1997 RO hearing, the veteran said that a 10 percent
evaluation for his thrombophlebitis would make him happy at
present, and if things got worse in the future, he could then
reopen his claim. Tr. at 1-2, 5, 13. He stated that since
separation from service, he had not been hospitalized for his left
leg. Tr. at 2. He testified that the leg would swell if he would
stand or walk for prolonged periods. He had pain in the left leg
but only seldom. Tr. at 3. The leg would become painful when
swollen but abated on rest overnight. He was not particularly
impacted by weather and had no weakness in the leg. Tr. at 3-4.

The veteran testified that he continued taking a daily regimen of
Coumadin, and had no significant problem with small cuts and
minimal bruising. He had noticed no arm swelling. Tr. at 5. The
veteran testified that tended to tire easily and had no stamina but
did not have headaches. When taking his anticoagulants, he seemed
to be bothered by heat when outdoors. He had no residual disability
whatsoever from the TIA including memory deficits. Tr. at 7-8.
Physical activities were limited only by lower extremity swelling.
Tr. at 9.

On a VA examination in December 1998, the veteran was noted to have
had two pulmonary emboli, each of which had been treated with
heparin and Coumadin, for 6 months after the first incident in 1983
and for a year after the second time in 1986..

It was noted that he had had a TIA of about one hour duration in
1996 while in service but with work-up at a private facility, since
which he had been maintained on Coumadin.

7 -

The veteran reported that his left leg swelled and ached somewhat
with prolonged standing and sitting. There was no problem with
exercise. He continued on a daily regimen of Coumadin from which he
reported increased fatigability. The examiner noted some complaints
of increased swelling which would be alleviated by raising his
feet. The examiner noted the absence of varicosities, ulcerative
edema, stasis pigmentation or eczema.

The examiner diagnosed recurrent deep venous thrombosis, pulmonary
emboli due to deep venous thrombosis and TIA secondary to deep
venous thrombosis. An addendum to the report was that Doppler flow
studies of the carotid showed minimal plaque formation.

It was also noted that the veteran also had a patent foramen ovale
which interacted with the deep venous thrombosis causing cerebral
effects. The examiner commented that he would consider the
veteran's case a severe deep venous thrombosis "particularly
because of the patent foramen ovale, which allows clots to pass
into the systemic circulation arterial."

Criteria

Disability evaluations are determined by the VA Schedule for Rating
Disabilities that is found in 38 C.F.R. Part 4 and are designed to
compensate a veteran for the average impairment in earning
capacity. 38 U.S.C.A. 1155 (West 1991). Separate diagnostic codes
identify the various disabilities.

In evaluating the severity of particular disability, it is
essential to consider its history. 38 C.F.R. 4.1 and 4.2 (1999).

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria for that rating.
Otherwise the lower rating will be assigned. 38 C.F.R. 4.7 (1999).

8 -

The veteran's service-connected thrombophlebitis of the left leg
with history of pulmonary embolism and transient ischemic attacks
is currently evaluated as 10 percent disabling under Diagnostic
Code 7121.

The Board notes that the schedular criteria for evaluation of
cardiovascular disabilities were changed effective January 12,
1998.

Where a law or regulation changes after a claim has been filed or
reopened, but before the administrative or judicial appeal process
has been concluded, the version more favorable to an appellant
applies unless Congress provided otherwise or permitted the
Secretary to do otherwise and the Secretary does so. Altarcoux v.
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308
(1991).

Thus, the veteran's thrombophlebitis must be evaluated under both
the old and the new rating criteria to determine which version is
more favorable to the veteran.

Under the rating criteria for thrombophlebitis in effect prior to
January 12, 1998, a 10 percent rating for unilateral phlebitis or
thrombophlebitis require,,; symptoms which approximate persistent
moderate swelling of leg not markedly increased on standing or
walking. A 30 percent rating will be assigned for persistent
swelling of leg or thigh, increased on standing or walking I or 2
hours, readily relieved by recumbency; moderate discoloration,
pigmentation and cyanosis. A 60 percent rating requires persistent
swelling, subsiding only very slightly and incompletely with
recumbency elevation with pigmentation cyanosis, eczema or
ulceration. A 100 percent rating will be assigned for massive
board-like swelling, with severe and constant pain at rest. 38
C.F.R. Part 4, Code 7121.

Since January 12, 1998, the rating criteria for thrombophlebitis,
post-phlebitic syndrome of any etiology, with the following
findings attributed to venous disease, warrants the following
ratings: Intermittent edema of extremity or aching and fatigue in
leg after prolonged standing or walking, with symptoms relieved by
elevation  extremity or compression hosiery warrants a 10 percent
rating.

9 -

When there is persistent edema, incompletely relieved by elevation
of extremity, with or without beginning stasis pigmentation or
eczema, a 20 percent disability evaluation may be assigned. When
there is persistent edema and stasis pigmentation or eczema, with
or without intermittent ulceration, a 40 percent disability
evaluation is warranted. When there is persistent edema or
subcutaneous induration, stasis pigmentation or eczema, and
persistent ulceration, a 60 percent disability evaluation is
warranted. When there is massive board-like edema with constant
pain at rest, a 100 percent disability evaluation is warranted..

As discussed at the time of the personal hearing, the Board concurs
with the Hearing Officer in noting that the veteran's
thrombophlebitis of the left leg with history of pulmonary embolism
and TIAs might alternatively be rated under Code 8007. Diagnostic
Code 8007, which is for ratings of embolism of brain vessels,
provides for a 100 percent disabling of the vascular condition for
6 months, after which the rating is based on ascertainable
residuals pursuant to 38 C.F.R. 4.124a, Code 8007, to include Note
to Codes 8000-8025.

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against the claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

When there is an approximate balance of positive and negative
evidence regarding the merits of an issue material to the
determination of the matter, the benefit of the doubt in resolving
each such issue shall be given to the claimant. 38 U.S.C.A. 5107(b)
(West 1991); 38 C.F.R. 3.102, 4.3 (1999).

Analysis

Initially, the Board would note that the current appellate issue
relates to the rating following the grant by the RO and as such, is
potentially subject to "staged" ratings. See Fenderson v. West, 12
Vet. App. 119 (1999). However, after review of the

- 10-

evidence herein, the Board is of the opinion that such "staged"
ratings are unnecessary based on the facts found.

The Board finds that the veteran's claim of entitlement to an
increased evaluation for his thrombophlebitis of the left leg with
history of pulmonary embolism and TIAs is well grounded within the
meaning of 38 U.S.C.A. 5107(a); that is, a plausible claim has been
presented. Murphy v. Derwinski, 1 Vet. App. 78 (1990). In general,
an allegation of increased disability is sufficient to establish a
well grounded claim seeking an increased rating. Proscelle v.
Derwinski, 2 Vet. App. 629 (1992).

The veteran's assertions concerning the severity of his
thrombophlebitis of the left leg with history of pulmonary embolism
and TIAs (that are within the competence of a lay party to report)
are sufficient to conclude that his claim for an increased
evaluation for that disability is well grounded. King v. Brown, 5
Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been
properly developed to their full extent and that VA has met its
duty to assist. Godwin v. Derwinski, 1 Vet. App. 419 (1991); White
v. Derwinski, 1 Vet. App. 519 (1991).

On review of the aggregate evidence in association with the
allegations raised on appeal, the Board finds that an increased
rating is not warranted for the veteran's thrombophlebitis of the
left lower extremity, with a history of emboli based on either the
old or new rating criteria contained in Diagnostic Code 7121.

Substantively, on the most recent VA examination, while it was
concluded that the veteran had severe deep venous thrombosis, the
clinical findings themselves were normal. There was no sign of
persistent edema let alone massive board-like edema, discoloration,
cyanosis, ulceration, or eczema.

In fact, the only symptomatology which has been determined to be
currently present is infrequent swelling and occasional pain in his
left leg. These symptoms are

clearly fully encompassed under the overall criteria of Code 7121
for a 10 percent rating and no more.

Such symptomatology, and the absence of any other signs of current
involvement or activity, in no way equates to either a 20 percent
evaluation under the current criteria and does not equate to a 30
percent evaluation under the old rating criteria. The Board also
notes that all the medical evidence of record since the 1996 TIA
has shown no residuals of it, and in fact, the veteran does not
allege to the contrary.

With respect to this claim, the Board observes that in light of
Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not have
jurisdiction to assign an extraschedular rating under 38 C.F.R.
3.321(b)(1) in the first instance.

In this case, the veteran was provided with the text of the
criteria for an extraschedular rating in the Statement of the Case
(SOC) of May 1997; and the Hearing Officer briefly addressed it in
his decision combined with the Supplemental SOC in October 1997 at
4.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United States
Court of Appeals for Veterans Claims (Court) clarified that it did
not read the regulation as precluding the Board from affirming an
RO conclusion that a claim does not meet the criteria for
submission pursuant to 38 C.F.R. 3.321(b)(1), or from reaching such
conclusion on its own. See also Shipwash v. Brown, 8 Vet. App. 218,
227 (1995).

In the unusual case where the schedular evaluations are found to be
inadequate, an extraschedular evaluation may be assigned
commensurate with impairment in the average earning capacity due
exclusively to the service-connected disability or disabilities. 38
C.F.R. 3.321(b)(1).

In this case, the Board concurs that the veteran's thrombophlebitis
of the left leg with history of pulmonary embolism and TIAs is
neither unusual nor exceptional as to render impractical the
application of the regular schedular standards. The record

- 12 - 

does not reflect frequent periods of hospitalization because of his
service-connected disability, or interference with employment to a
degree greater than that contemplated by the regular schedular
standards which are based on the average impairment of employment.

Hence, no basis has been presented upon which to predicate referral
of the veteran's case to the Under Secretary for Benefits, or the
Director of the VA Compensation and Pension Service for
consideration of extraschedular evaluation for the thrombophlebitis
of the left leg with history of pulmonary embolism and TIAS.

And although the veteran is entitled to the benefit of the doubt
where the evidence is in approximate balance, the benefit of the
doubt doctrine is inapplicable where, as here, the preponderance of
the evidence is against the claim for an initial evaluation in
excess of 10 percent for thrombophlebitis of the left leg with
history of pulmonary embolism and TIAS. Gilbert v. Derwinski, 1
Vet. App. 49 (1990).

ORDER

Entitlement to an initial rating in excess of 10 percent for
thrombophlebitis of the left leg with history of pulmonary embolism
and TIAs is denied.

MARK D. HINDIN
Member, Board of Veterans' Appeals

JANE E. SHARP 
Member, Board of Veterans' Appeals

M.SABULSKY 
Member, Board of Veterans' Appeals

13 - 



Citation Nr: 9909599       
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-30 634      )      DATE
       )
       )

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
thrombophlebitis of the left leg with history of pulmonary 
embolism and transient ischemic attacks.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 28, 1963, to June 
19, 1967, with the U. S. Army and from January 5, 1981, to 
September 30, 1996, with the United States Air Force.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO granted the veteran's claim of entitlement to service 
connection for thrombophlebitis of the left leg with history 
of pulmonary embolism and evaluated the disability as non-
compensably disabling, effective October 1, 1996; and denied 
entitlement to service connection for sinusitis.

The RO granted entitlement to an increased (compensable) 
evaluation of 10 percent for thrombophlebitis of the left leg 
with history of pulmonary embolism and transient ischemic 
attacks effective October 1, 1996, when it issued a rating 
decision in October 1997.

The Board denied entitlement to service connection for 
sinusitis and remanded the issue of entitlement to an 
increased evaluation for thrombophlebitis of the left leg 
when it issued a rating decision in August 1998.

In February 1999 the RO affirmed the 10 percent evaluation 
for thrombophlebitis of the left leg with history of 
pulmonary embolism and transient ischemic attacks.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  In March 1996, the veteran had an embolism of the brain 
vessels without residual complications as a result of his 
service-connected disability.  

2.  The service-connected thrombophlebitis of the left leg 
with history of pulmonary embolism and transient ischemic 
attacks is manifested by intermittent swelling and pain in 
the left leg.  

3.  The service-connected thrombophlebitis of the left leg 
with history of pulmonary embolism and transient ischemic 
attacks does not present an exceptional or unusual disability 
picture with related factors such as marked interference with 
employment or frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent from March 1996 
to September 1996 and a rating of 10 percent subsequent to 
September 1996, have been met for residuals of a brain 
embolism.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.124a Diagnostic Code 
8007 (1998).

2.  The criteria for an initial evaluation in excess of 10 
percent for thrombophlebitis of the left leg with history of 
pulmonary embolism and transient ischemic attacks, (other 
than from March to September 1996) have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.7, 4.104, Diagnostic Code 7121 (effective prior 
to January 12, 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code 7121; 62 Fed. Reg. 65207-65224 (December 11, 
1997) (effective January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records shows the veteran had a 
thrombotic episode in June 1983 and a second one in 1986.  

Subsequent to that, the veteran developed left deep vein 
thrombosis.  On a Report of Medical History dated in 
September 1986, the veteran reported that he had had a blood 
clot in his lungs in 1983.  

A treatment record dated in December 1991 included a 
diagnosis of questionable post thrombophlebitis syndrome with 
no evidence of deep vein thrombophlebitis.  A separate 
treatment record dated in December 1991 included the notation 
that the veteran had two episodes of deep vein thrombosis 
with pulmonary embolism in 1983 and 1986.  The conclusion 
from a physical examination was findings consistent with 
history of remote deep vein thrombosis involving the left 
lower extremity; no indications of acute deep vein 
thrombosis; no evidence of significant outflow venous 
obstruction in either lower extremity and mild valvular 
insufficiency involving the deep venous system of the left 
leg.  

On a Report of Medical History dated in January 1996, it was 
noted that the veteran had a history of a pulmonary embolism 
which was asymptomatic.  The veteran was hospitalized from 
March 5 to March 10, 1996, at the St. Alphonsus Regional 
Medical Center.  The discharge diagnoses included transient 
ischemic attacks, chronic left leg thrombophlebitis and 
history of pulmonary embolism.  On a Report of Medical 
History dated in August 1996, it was reported that the 
veteran had been treated for transient ischemic attacks with 
Coumadin.

The report of a February 1997 VA general medical examination 
is included in the claims file.  Physical examination 
revealed no tenderness of the calf.  No edema or tenderness 
to firm pressure was noted over the gastric area.  The lower 
extremities had a full range of motion.  No weakness or spasm 
was present in the lower extremities.  The pertinent 
diagnoses were thrombophlebitis from 1983 to 1985 with no 
disability at the time of the examination and status post 
transient ischemic attack in March 1996 without recurrence or 
disability.  

VA outpatient treatment records have been associated with the 
claims file.  The records show that the veteran was being 
treated with Coumadin.  He had no pertinent complaints.  

The report of an August 1997 VA examination for diseases of 
the arteries and veins is included in the claims file.  The 
examiner noted that in March 1996, the veteran underwent 
transesophageal echocardiography which revealed evidence of a 
patent foramen ovale with right to left flow.  It was 
reported that this finding was significant in that any clots 
in the venous system of the body traveling to the right side 
of the heart could be shunted to the left side of the heart 
which could possibly result in transient ischemic symptoms 
such those the veteran experienced in March 1996.  The 
examiner opined that it was likely that the transient 
symptoms the veteran experienced were due to a combination of 
venous thrombosis and a congenital patent foramen ovale.  It 
was recommended that the veteran be placed on long term 
anticoagulation therapy.  

The veteran reported that he had never been anemic due to 
Coumadin therapy.  He has not experienced any hemoptysis 
since his pulmonary emboli.  He denied hematuria, hematemesis 
or blood in his stools.  He reported that he would bruise 
easily and that cuts tended to bleed more than usual which 
were expected side effects of the Coumadin.  The veteran 
further reported that his wounds appeared to heal slowly and 
he fatigued more easily than usual when he was out in the 
sun.  Neither of these symptoms were expected side effects of 
Coumadin.  

It was noted that residual symptoms of the legs were minimal.  
The left calf would swell if the veteran stood or sat for 
prolonged periods of time.  Occasional tenderness in the left 
calf was noted.  The frequency of these symptoms was 
approximately once per week.  No residual pulmonary symptoms 
were present from the pulmonary emboli.  No residual 
neurologic symptoms were present from the transient ischemic 
attack.  

Physical examination revealed no trophic changes of 
hyperpigmentation on the lower extremities or ulcers.  
Several scattered superficial varicosities were present on 
the left leg.  The left leg also appeared to be slightly more 
plethoric than the right.  

A chest X-ray taken in March 1997 was interpreted as showing 
a scar on the left hemidiaphragm which could very definitely 
be due to the reported pulmonary infarction which complicated 
the pulmonary embolism in 1983.  

The assessment from the examination was history of deep 
venous thrombosis and pulmonary embolism, and transient 
ischemic attack on March 1996 due to paradoxical embolism 
through patent foramen ovale.  The examiner opined that the 
clot causing the embolus was almost certainly related to the 
lower extremity thrombus.  The veteran was currently 
asymptomatic with respect to the pulmonary embolism and 
transient ischemic attack.  The veteran's main complaint was 
related to the side effects of Warfarin therapy.  

The transcript of an August 1997 RO hearing has been 
associated with the claims file.  The veteran was requesting 
a 10 percent evaluation for his thrombophlebitis.  He had not 
been hospitalized as a result of his left leg since discharge 
from active duty.  The leg would swell if he would stand or 
walk for prolonged periods.  He intermittently experienced 
pain in the left leg.  The leg would become painful when 
swollen but the pain was alleviated by overnight rest.  
Weather did not seem to bother his left leg.  He did not 
experience any weakness in the leg.  He was taking Coumadin 
daily.  The veteran reported that he would tire easily, had 
no stamina and would easily bleed and bruise as a result of 
the Coumadin therapy.  He did not have headaches.  When 
taking Coumadin, he was bothered by heat when outdoors.  He 
did not have any residual disability from the transient 
ischemic attack.  He did not experience any memory problems.  
He was limited in his physical activities due to his leg 
swelling.  

A VA examination was conducted in December 1998.  The veteran 
reported that he had some left leg swelling with prolonged 
standing and sitting which was alleviated by raising his 
feet.  He was taking daily Coumadin which was noted to be 
"highly effective."  He reported that he felt a side effect 
of the Coumadin was increased fatigability.  Physical 
examination was essentially benign.  No varicosities were 
noted.  No ulcerative edema, stasis pigmentation or eczema 
was present.  

The diagnosis was recurrent deep venous thrombosis, pulmonary 
emboli due to deep venous thrombosis and transient ischemic 
attack secondary to deep venous thrombosis.  The veteran also 
had a patent foramen ovale which interacted with the deep 
venous thrombosis causing cerebral effects.  

The examiner commented that he would consider the veteran's 
case a severe deep venous thrombosis "particularly because 
of the patent foramen ovale, which allows clots to pass into 
the systemic circulation arterial."  

Criteria

Disability evaluations are determined by the VA Schedule for 
Rating Disabilities that is found in 38 C.F.R. § Part 4 
(1998) and are designed to compensate a veteran for the 
average impairment in earning capacity. 38 U.S.C.A. § 1155 
(West 1991). Separate diagnostic codes identify the various 
disabilities. Id.

In evaluating the severity of particular disability, it is 
essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 
(1998).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7 (1998).

The veteran's service-connected thrombophlebitis of the left 
leg with history of pulmonary embolism and transient ischemic 
attacks is currently evaluated as 10 percent disabling under 
Diagnostic Code 7121.

The Board notes that the schedular criteria for evaluation of 
cardio-vascular disabilities were changed effective January 
12, 1998. 62 Fed. Reg. 65207-65224 (Dec. 11, 1997).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, the veteran's 
thrombophlebitis must be evaluated under both the old and the 
new rating criteria to determine which version is more 
favorable to the veteran.

Under the rating criteria for thrombophlebitis in effect 
prior to January 12, 1998, a 10 percent rating for unilateral 
phlebitis or thrombophlebitis requires symptoms which 
approximate persistent moderate swelling of leg not markedly 
increased on standing or walking.  A 30 percent rating will 
be assigned for persistent swelling of leg or thigh, 
increased on standing or walking 1 or 2 hours, readily 
relieved by recumbency; moderate discoloration, pigmentation 
and cyanosis.  A 60 percent rating requires persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevation with pigmentation cyanosis, eczema or 
ulceration.  A 100 percent rating will be assigned for 
massive board-like swelling, with severe and constant pain at 
rest.  38 C.F.R. Part 4, Code 7121.

Under the rating criteria for thrombophlebitis currently in 
effect, post-phlebitic syndrome of any etiology with the 
following findings attributed to venous disease warrants the 
following ratings: Intermittent edema of extremity or aching 
and fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery warrants a 10 percent rating.  

Persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema warrants a 20 percent disability evaluation.  When 
there is persistent edema and stasis pigmentation or eczema, 
with or without intermittent ulceration, a 40 percent 
disability evaluation is warranted.  When there is persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration, a 60 percent disability 
evaluation is warranted.  When there is massive board-like 
edema with constant pain at rest, a 100 percent disability 
evaluation is warranted.  

The Board notes that the veteran's thrombophlebitis of the 
left leg with history of pulmonary embolism and transient 
ischemic attacks can also be rated under Diagnostic Code 8007 
which provides the rating criteria for evaluation of embolism 
of brain vessels.  

Embolism of brain vessels is rated 100 percent disabling for 
6 months.  Thereafter, the residuals are rated, with a 
minimum rating of 10 percent.  38 C.F.R. § 4.124a Diagnostic 
Code 8007.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disabilities may be assigned.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board finds that an increased rating is not warranted for 
the veteran's thrombophlebitis of the left lower extremity, 
with a history of recurrent emboli based on the old or new 
rating criteria contained in Diagnostic Code 7121.  The Board 
notes that at the time of the most recent VA examination, the 
examiner concluded that the veteran had severe deep venous 
thrombosis.  However, the examination was "essentially 
benign."  There were no findings of persistent edema.  No 
discoloration was reported.  Cyanosis, ulceration or eczema 
were not found on examination.  Massive board like edema has 
never been reported.  

The only symptomatology the veteran testified to which is 
included as one of the rating criteria under Diagnostic Code 
7121 was infrequent swelling and pain in his left leg.  Such 
symptomatology does not equate to a 20 percent evaluation 
under the current criteria and does not equate to a 30 
percent evaluation under the old rating criteria.  

An increased rating is warranted under Diagnostic Code 8007.  
The Board notes the veteran had a transient ischemic attack 
in March 1996.  The examiner who conducted the August 1997 VA 
examination opined that it was likely that the transient 
ischemic attack was the result of a clot traveling from the 
left thigh to the brain, resulting in transient ischemic 
symptoms.  The Board finds the examiner's opinion sufficient 
to determine that the veteran experienced an embolism of the 
vessels of the brain in March 1996.  As such, the veteran is 
entitled to a 100 percent evaluation for six months from 
March 1996 to September 1996.  The Board notes that all the 
medical evidence of record subsequent to the March 1996 
transient ischemic attack indicates that there are no 
residuals from the incident.  Therefore, a rating of 10 
percent but no more than 10 percent is warranted under 
Diagnostic Code 8007 subsequent to September 1996.  

The Board notes that the Hearing officer's decision dated in 
October 1997 found the veteran's transient ischemic attack 
was inextricably intertwined with the thrombophlebitis of the 
left leg with history of pulmonary embolism.  However, the 
Court has emphasized that all disabilities, including those 
arising out of a single disease entity, are to be rated 
separately as long as the symptomatology is not duplicative 
or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 
C.F.R. § 4.25.  

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's thrombophlebitis, rather 
than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, No. 96-947, slip op at 8 (U.S. Vet. App. Jan. 20, 
1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 9.  In 
the case at hand, the Board finds that a staged rating is not 
appropriate under Diagnostic Code 7121.  

The Board has also determined that the clinical presentation 
of the veteran's thrombophlebitis of the left leg with 
history of pulmonary embolism and transient ischemic attacks 
is neither unusual nor exceptional as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1)(1998).  

The record does not reflect frequent periods of 
hospitalization because of his service- connected disability, 
or interference with employment to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment. The veteran 
had been hospitalized once post-service in March 1996 for a 
transient ischemic attack.  Thus, the record does not present 
an exceptional case where his evaluation is found to be 
inadequate.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(noting that the disability evaluation rating itself is 
recognition that the industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a 100 percent rating from March 1996 to 
September 1996 for residuals of an embolism of the brain 
vessels is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.  

Entitlement to an initial rating in excess of 10 percent for 
thrombophlebitis of the left leg with history of pulmonary 
embolism and transient ischemic attacks is denied.  



             
       RONALD R. BOSCH 
       Member, Board of Veterans' Appeals

 
- 12 -


- 1 -


